         Case 3:16-md-02741-VC Document 7877 Filed 11/20/19 Page 1 of 11



 1   WILKINSON WALSH + ESKOVITZ LLP                 ARNOLD & PORTER KAYE SCHOLER
     Brian L. Stekloff (pro hac vice)               Pamela Yates (CA Bar No. 137440)
 2   (bstekloff@wilkinsonwalsh.com)                 (Pamela.Yates@arnoldporter.com)
     Rakesh Kilaru (pro hac vice)                   777 South Figueroa St., 44th Floor
 3
     (rkilaru@wilkinsonwalsh.com)                   Los Angeles, CA 90017
 4   2001 M St. NW                                  Tel: 213-243-4178
     10th Floor                                     Fax: 213-243-4199
 5   Washington, DC 20036
     Tel: 202-847-4030
 6   Fax: 202-847-4005
 7
     HOLLINGSWORTH LLP                              COVINGTON & BURLING LLP
 8   Eric G. Lasker (pro hac vice)                  Michael X. Imbroscio (pro hac vice)
     (elasker@hollingsworthllp.com)                 (mimbroscio@cov.com)
 9   1350 I St. NW                                  One City Center
     Washington, DC 20005                           850 10th St. NW
10   Tel: 202-898-5843                              Washington, DC 20001
11   Fax: 202-682-1639                              Tel: 202-662-6000

12   Attorneys for Defendant
     MONSANTO COMPANY
13

14                               UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA
16
                                               )
17   IN RE: ROUNDUP PRODUCTS                   )      MDL No. 2741
     LIABILITY LITIGATION                      )
18                                             )      Case No. 3:16-md-02741-VC
19                                             )
     Armando Vargas Chavez v. Monsanto Co., et )      MONSANTO COMPANY’S NOTICE OF
20   al.,                                      )      MOTION AND MOTION FOR
     3:18-cv-04855                             )      SUMMARY JUDGMENT
21                                             )
                                               )      Hearing dates:
22
                                               )      Time:
23                                             )
                                               )
24                                             )
                                               )
25

26   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

27   PLEASE TAKE NOTICE THAT beginning on ____, 2019, in Courtroom 4 of the United States

28   District Court, Northern District of California, located at 450 Golden Gate Avenue, San Francisco,

                                                   -1-
                             MONSANTO’S MOTION FOR SUMMARY JUDGMENT
                                          3:18-cv-04855-VC
         Case 3:16-md-02741-VC Document 7877 Filed 11/20/19 Page 2 of 11



 1   CA 94102, or as ordered by the Court, Defendant Monsanto Company (“Monsanto”) will present its

 2   Motion for Summary Judgment.

 3   DATED: November 20, 2019

 4                                             Respectfully submitted,

 5                                             /s/ Brian L. Stekloff___________

 6                                             Brian L. Stekloff (pro hac vice)
                                               (bstekloff@wilkinsonwalsh.com)
 7                                             Rakesh Kilaru (pro hac vice)
                                               (rkilaru@wilkinsonwalsh.com)
 8
                                               WILKINSON WALSH + ESKOVITZ LLP
 9                                             2001 M St. NW
                                               10th Floor
10                                             Washington, DC 20036
                                               Tel: 202-847-4030
11                                             Fax: 202-847-4005
12
                                               Pamela Yates (CA Bar No. 137440)
13                                             (Pamela.Yates@arnoldporter.com)
                                               ARNOLD & PORTER KAYE SCHOLER
14                                             777 South Figueroa St., 44th Floor
                                               Los Angeles, CA 90017
15                                             Tel: 213-243-4178
16                                             Fax: 213-243-4199

17                                             Eric G. Lasker (pro hac vice)
                                               (elasker@hollingsworthllp.com)
18                                             HOLLINGSWORTH LLP
                                               1350 I St. NW
19                                             Washington, DC 20005
20                                             Tel: 202-898-5843
                                               Fax: 202-682-1639
21
                                               Michael X. Imbroscio (pro hac vice)
22                                             (mimbroscio@cov.com)
                                               COVINGTON & BURLING LLP
23                                             One City Center
                                               850 10th St. NW
24
                                               Washington, DC 20001
25                                             Tel: 202-662-6000

26                                             Attorneys for Defendant
                                               MONSANTO COMPANY
27

28

                                                  -2-
                            MONSANTO’S MOTION FOR SUMMARY JUDGMENT
                                         3:18-cv-04855-VC
          Case 3:16-md-02741-VC Document 7877 Filed 11/20/19 Page 3 of 11



 1                                             INTRODUCTION

 2          Plaintiff Armando Vargas Chavez has failed to meet his burden on one of the most important

 3   elements of his case: he has not been able to identify a specific causation expert willing to testify that

 4   Roundup exposure caused his unique form of leukemia. This failure is fatal to his case as this Court

 5   has made clear he “must present at least one admissible expert opinion to support [his] specific

 6   causation argument.” In re Roundup Prods. Liab. Litig., 358 F. Supp. 3d 956, 957 (N.D. Cal. 2019).

 7   This omission means he cannot prove causation using expert testimony as required by California law,

 8   he cannot establish that his exposure levels were sufficiently high, and he cannot establish that his

 9   cancer was not idiopathic or caused by some other risk factor. Mr. Chavez cannot fill in these gaps

10   in his case using the testimony of the general causation experts or his treating physician, none of

11   whom have conducted an individualized scientific inquiry into Mr. Chavez’s circumstances or his

12   other risk factors. The Court has put in place an orderly process for handling the hundreds of cases

13   still pending in this MDL, and Mr. Chavez has been given ample opportunity to come forward with

14   evidence to support his claims. Having failed to do so under the Court’s procedures, the Court must

15   enter summary judgment in Mr. Chavez’s case.

16                                              BACKGROUND

17          Mr. Chavez is 65 years old and lives in Oxnard, California. Ex. 1, Chavez 7/25/19 Dep. 6:4-

18   5; 11:22-25. In April 2017, Mr. Chavez was diagnosed with hairy cell leukemia, a rare type of

19   leukemia that affects fewer than 800 patients each year in the United States. Ex. 3, Wang Dep. at
20   56:6-57:13; 26:13-21. Hairy cell leukemia is only sometimes classified as a subtype of non-

21   Hodgkin’s lymphoma.1 Id. at 25:22-26:1. Mr. Chavez asserts he was exposed to Roundup while

22   performing maintenance work at Hiji Brothers, a farm near Oxnard, California, from approximately

23   2004 to 2016. Ex. 1, Chavez 7/25/19 Dep. at 82:19-24; Ex. 9, Pl’s Am. Fact Sheet, at 2. One of Mr.

24   Chavez’s job responsibilities was periodically spraying weeds with herbicides on the Hiji Brothers’

25   property, including around the perimeter of crop fields. Ex. 1, Chavez 7/25/19 Dep. at 82:23-82:13;

26   91:18-24. Mr. Chavez wore extensive personal protective equipment while spraying, including a
27
     1
28      Cancer Treatment Centers of America, Non-Hodgkin lymphoma types, available at
     https://www.cancercenter.com/cancer-types/non-hodgkin-lymphoma/types.
                                                  -1-
                               MONSANTO’S MOTION FOR SUMMARY JUDGMENT
                                           3:18-CV-04855-VC
          Case 3:16-md-02741-VC Document 7877 Filed 11/20/19 Page 4 of 11



 1   mask, safety glasses, overshoes, rubber gloves, and coveralls. Id. at 94:6-14; 97:13-100:7. He also

 2   received yearly training from his employer about working with Roundup, which included training on

 3   the use of personal protective equipment. Id. at 94:15-96:16.

 4          Mr. Chavez originally filed suit in the Superior Court of the State of California for the County

 5   of Ventura. Ex. 6, Chavez Compl. Monsanto removed the suit to federal court and the JPML

 6   transferred it to this Court for pretrial proceedings as part of the In Re: Roundup Products Liability

 7   Litigation MDL. As this case originated in California, it is part of the first wave of remand cases.

 8   See PTO 150.

 9          On October 9, 2019,2 Mr. Chavez served Monsanto with his plaintiff’s specific expert witness

10   designations. Ex. 4, Chavez Expert Witness Designations. Co-lead plaintiffs’ counsel for the MDL

11   separately served plaintiffs’ general causation expert disclosures on October 4, 2019.           Ex. 5,

12   Plaintiffs’ General Causation Expert Disclosures. Mr. Chavez designated just two expert witnesses.

13   First, Mr. Chavez disclosed Dr. Hao Wang, his treating oncologist, as a non-retained expert. Ex. 4,

14   Chavez Expert Witness Designations at 3. Dr. Wang has not offered a specific causation opinion. In

15   fact, he has no opinion on the cause of Mr. Chavez’s hairy cell leukemia. Second, Mr. Chavez

16   disclosed Jennifer Craigmyle as a retained expert who will testify to his “potential for life care needs

17   and costs associated therewith.” Id.

18          The time for designating expert witnesses has passed and Mr. Chavez has failed to disclose a

19   specific causation expert. On those grounds, Monsanto now moves for summary judgment.
20                                          LEGAL STANDARD

21          Summary judgment is proper when “the movant shows that there is no genuine dispute as to

22   any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

23   Material facts are those that may affect the outcome of the case. Nat’l Ass’n of Optometrists &

24   Opticians v. Harris, 682 F.3d 1144, 1147 (9th Cir. 2012). Rule 56 requires the nonmoving party to

25   “go beyond the pleadings” in showing a material fact is in dispute. Celotex Corp. v. Catrett, 477 U.S.

26   317, 324 (1986). It requires the nonmoving party to use “affidavits, . . . ‘depositions, answers to
27

28
     2
      Mr. Chavez’s designations were late. Pursuant to PTO 171, plaintiffs in Wave 1 had until October
     4, 2019, to serve their expert reports.
                                                  -2-
                               MONSANTO’S MOTION FOR SUMMARY JUDGMENT
                                           3:18-CV-04855-VC
          Case 3:16-md-02741-VC Document 7877 Filed 11/20/19 Page 5 of 11



 1   interrogatories, and admissions on file,’” to “‘show[] that there is a genuine issue for trial.’” Id.

 2   Where expert testimony is required to establish a material fact, Rule 56 requires the nonmoving party

 3   to specifically identify the admissible expert testimony that will establish that fact. See Sanderson v.

 4   Int’l Flavors & Fragrances, Inc., 950 F. Supp. 981, 985 (C.D. Cal. 1996); Domingo ex rel. Domingo

 5   v. T.K., 289 F.3d 600, 608 (9th Cir. 2002).

 6                                                 ARGUMENT

 7   I.      Plaintiff’s Failure to Disclose a Specific Causation Expert is Fatal to His Case.

 8           In California, plaintiffs bear the burden of proving “specific causation” in toxic tort cases—

 9   i.e. “that the substance [at issue] caused, or was a substantial factor in causing, the specific plaintiff’s

10   injury.” Avila v. Willits Env’t Remediation Trust, 633 F.3d 828, 836 (9th Cir. 2011). California law

11   also dictates that plaintiffs must prove causation “within a reasonable medical probability” and that

12   they must do so through “competent expert testimony.’” Riva v. Pepsico, Inc., 82 F. Supp. 3d 1045,

13   1061 (N.D. Cal. 2015) (quoting Jones v. Ortho Pharm. Corp., 209 Cal. Rptr. 456 (Cal. Ct. App.

14   1985)). “Because plaintiffs bear the ultimate burden of proof on causation,” a defendant is not

15   “required to produce any evidence at all” to succeed on a motion for summary judgment; rather, a

16   defendant need only point to a plaintiff’s lack of evidence regarding causation. Daubert v. Merrell

17   Dow Pharms., Inc., 43 F.3d 1311, 1315 (9th Cir. 1995).

18           As a threshold matter, Mr. Chavez has not been able to come forward with a specific causation

19   expert. Accordingly, Mr. Chavez has failed to meet the requirement of establishing causation through
20   “competent expert testimony,” meaning summary judgment is appropriate. See Sanderson, 950 F.

21   Supp. at 985 (“It should be emphasized that expert testimony is required to establish causation, since

22   this case involves scientific issues that are ‘beyond the experience of laymen.’” (quoting Jones, 209

23   Cal. Rptr. at 461)).

24           Mr. Chavez’s failure to produce a specific causation expert has also left several material facts

25   in this case—on which he carries the burden of proof—entirely unsupported. “In determining whether

26   an alleged chemical exposure caused a particular disease or illness, an expert must establish,” among
27   other things, that the plaintiff was “exposed to a sufficient amount of the substance in question to

28   elicit the health effect in question” and that the disease was not caused by any “other known causes.”

                                                        -3-
                                MONSANTO’S MOTION FOR SUMMARY JUDGMENT
                                            3:18-CV-04855-VC
          Case 3:16-md-02741-VC Document 7877 Filed 11/20/19 Page 6 of 11



 1   Henricksen v. ConocoPhillips Co., 605 F. Supp. 2d 1142, 1156 (E.D. Wash. 2009) (citing David L.

 2   Eaton, Scientific Judgment and Toxic Torts–A Primer in Toxicology for Judges and Lawyers, 12 J.L.

 3   & POL’Y 5, 38–40 (2003)); see also generally In re Roundup, 358 F. Supp. 3d 956. Mr. Chavez has

 4   not offered evidence or expert testimony on either of these points.

 5          First, Mr. Chavez has not offered any evidence, let alone expert testimony, on whether his

 6   exposure to Roundup was sufficient to cause his hairy cell leukemia. Although Mr. Chavez worked

 7   with Roundup periodically over the course of eleven years in his job with Hiji Brothers, Mr. Chavez

 8   also wore extensive personal protective gear that he either disposed of or washed after each use. Ex.

 9   1, Chavez 7/25/19 Dep. at 94:6-14; 97:13-100:7. He also received training every year from his

10   employer on the proper use of Roundup, including the use of personal protective equipment while

11   mixing and spraying, which minimized his direct exposure. Id. at 94:15-96:16. In fact, Mr. Chavez

12   had direct contact with Roundup on only a few occasions during his time with Hiji Brothers. See id.

13   at 100:14-110:12. Mr. Chavez has not offered an expert who has assessed his exposure levels in

14   combination with the relevant literature and offered the conclusion that his exposure levels were

15   sufficient to support a claim of causation. Accordingly, he has failed to show there is a genuine

16   dispute of fact regarding whether his hairy cell leukemia could have been caused by Roundup in light

17   of his exposure levels.

18          Second, Mr. Chavez has not offered expert testimony regarding whether his hairy cell

19   leukemia might have been caused by another known or unknown potential cause. This Court has
20   already acknowledged that “idiopathy”—“that is, the possibility that a plaintiff’s NHL is attributable

21   to an unknown cause”—is one of the “biggest concerns” regarding specific causation in this MDL,

22   as even the plaintiffs’ experts agree that the vast majority of NHL cases have no known cause. In re

23   Roundup, 358 F. Supp. 3d at 959. Moreover, while the cause of NHL usually cannot be determined,

24   doctors and scientists have identified certain risk factors that may increase a person’s chances of

25   developing NHL. Mr. Chavez has several of the risk factors that have been linked to NHL, including

26   age—he is over 65—and type 2 diabetes.3 Ex. 1, Chavez 7/25/19 Dep. at 6:4-5; Ex. 2, Chavez 9/19/19
27
     3
      Jorge Castillo, et al., Increased incidence of non-Hodgkin lymphoma, leukemia, and myeloma in
28   patients with diabetes mellitus type 2: a meta-analysis of observational studies, BLOOD vol. 119,21,
                                                                                            (Footnote continued)
                                                     -4-
                               MONSANTO’S MOTION FOR SUMMARY JUDGMENT
                                           3:18-CV-04855-VC
          Case 3:16-md-02741-VC Document 7877 Filed 11/20/19 Page 7 of 11



 1   Dep. at 178:14-19; Ex. 7, Burstein Dep. at 38:19-21. Notwithstanding these known risk factors, Mr.

 2   Chavez has not offered any expert testimony assessing these factors, and concluding with a degree of

 3   medical certainty that Roundup caused his disease and not his age, his diabetes, or some other,

 4   unknown factor. Thus, Mr. Chavez has not presented, as this Court has made clear is required, expert

 5   testimony that “differentiate[s] Roundup users who developed NHL because they used the product

 6   from Roundup users who would have developed NHL regardless” and that soundly concludes “that

 7   [he] falls into the category of people whose NHL was caused by glyphosate.” In re Roundup, 358 F.

 8   Supp. 3d at 959. Mr. Chavez’s claims cannot survive summary judgment in the absence of this

 9   necessary assessment.

10          Mr. Chavez cannot fill these gaps in his case with testimony from any of his other experts.

11   First, Mr. Chavez also cannot rely on his treating oncologist, Dr. Wang, to establish specific causation.

12   Dr. Wang did not know until his deposition on October 28, 2019, that Mr. Chavez alleges that

13   Roundup caused his hairy cell leukemia. Ex. 3, Wang Dep. at 5:20-24. At that deposition, Dr. Wang

14   testified that he has not “come to any conclusion about the causes of hairy cell leukemia” in general

15   or the cause of Mr. Chavez’s hairy cell leukemia in particular. Id. at 16:11-14. Indeed, Dr. Wang

16   would not reach such conclusions because determining the cause of cancer is “outside the scope of

17   [his] practice area and expertise.” Id. at 16:15-17. Moreover, Dr. Wang’s general understanding,

18   consistent with the literature, is that the cause of NHL and hairy cell leukemia is unknown in most

19   cases. Id. at 32:11-14, 48:3-9. Accordingly, he has never told any patient, much less Mr. Chavez,
20   that anything in particular caused their NHL, including glyphosate or Roundup. Id. at 32:15-25. In

21   short, Dr. Wang has conducted no assessment of the cause of Mr. Chavez’s cancer and has taken no

22   position on the cause of his cancer.

23          In the Hardeman trial, this Court excluded testimony from plaintiff’s treating physicians who,

24   like Dr. Wang, “didn’t inquire into the cause of [plaintiff’s] NHL” and did “not offer[] any opinion

25   on the cause of [plaintiff’s] NHL.” Ex. 8, Hardeman Tr. Vol. 3 at 310:6-315:15. The Court must do

26   so again here. See Henricksen, 605 F. Supp. 2d at 1160 (treating physician could not testify to cause
27

28   at 4845-50 (May 24, 2012) (finding type 2 diabetes associated with increased risk of developing
     NHL).
                                                  -5-
                               MONSANTO’S MOTION FOR SUMMARY JUDGMENT
                                           3:18-CV-04855-VC
           Case 3:16-md-02741-VC Document 7877 Filed 11/20/19 Page 8 of 11



 1   of plaintiff’s illness under Daubert because treater conceded that he was not “rendering a ‘scientific

 2   opinion’ and that he did not consult any literature before” reaching his opinion regarding the cause of

 3   plaintiff’s illness).

 4           Second, Mr. Chavez cannot rely on general causation experts to fulfill his evidentiary burden.

 5   The Ninth Circuit has long recognized that in toxic tort cases “generalized proofs will not suffice to

 6   prove individual damages.” In re Hanford Nuclear Reservation Litig., 292 F.3d 1124, 1135 (9th Cir.

 7   2002) (citation omitted). This case is no exception. The Court has made clear that specific causation

 8   is a separate and distinct element from general causation and that “it is not enough” for any plaintiff

 9   “to show that glyphosate can cause NHL when people are exposed to the highest dose people might

10   plausibly experience,” when specific causation demands that each plaintiff show causation at the

11   “particular level of exposure” they experienced. In re Roundup Liab. Litig., 390 F. Supp. 3d 1102,

12   1113 (N.D. Cal. 2018) (emphasis added). Moreover, to allow Mr. Chavez, or any other plaintiff, to

13   get to trial using general causation experts alone would render meaningless the months of expert

14   discovery, the four court days devoted to Daubert on specific causation, and the extensive briefing

15   and oral argument on specific causation the parties engaged in leading up to the Hardeman trial.

16           Establishing specific causation requires “a diagnostic opinion” as to what caused a “particular

17   plaintiff’s” injury. In re Silicone Gel Breast Implants Prods. Liab. Litig., 318 F. Supp. 2d 879, 907

18   (C.D. Cal. 2004). This is a highly individualized inquiry. None of the wave one general causation

19   experts have been qualified as a specific causation expert in this case or have offered an individualized
20   assessment of the cause of Mr. Chavez’s hairy cell leukemia, such as a differential diagnosis.

21   Accordingly, none of these experts may testify about specific causation in this case. Id. (concluding

22   that expert who was qualified only on general causation issues could not “opine on specific

23   causation”); Avila, 633 F.3d at 838 (expert could not testify to specific causation where there was

24   “[m]issing evidence of exposure” and expert did not actually conduct the individualized assessment

25   of each plaintiff “in the differential diagnosis process that his report said he would”).

26   II.     The Court Should Not Grant Plaintiff Leave to Find and Disclose a Specific Causation
             Expert.
27
             This Court entered an order requiring all wave one plaintiffs to designate their experts by
28

                                                       -6-
                               MONSANTO’S MOTION FOR SUMMARY JUDGMENT
                                           3:18-CV-04855-VC
          Case 3:16-md-02741-VC Document 7877 Filed 11/20/19 Page 9 of 11



 1   October 4, 2019. PTO 171. That deadline has come and gone and Mr. Chavez has not been able to

 2   identify a specific causation expert. “A scheduling order is not a frivolous piece of paper, idly entered,

 3   which can be cavalierly disregarded by counsel without peril.” Johnson v. Mammoth Recreations,

 4   Inc., 975 F.2d 604, 610 (9th Cir. 1992) (internal quotation marks and citations omitted). “Disregard

 5   of the order would undermine the court’s ability to control its docket, disrupt the agreed-upon course

 6   of the litigation, and reward the indolent and the cavalier.” Id. Adherence to the scheduling order is

 7   particularly important in this MDL, where the Court, and the parties, have hundreds of cases to

 8   manage, and where it is an essential goal of the process to weed out cases which cannot proceed on

 9   the merits. Granting Mr. Chavez leave to supplement his case would give each plaintiff in this MDL

10   permission to flout the Court’s well-considered procedure for processing the remaining cases in an

11   orderly and efficient fashion. In service of judicial economy and efficiency, the Court is considering

12   all California cases at the same time because they are all governed by the same state law. This Court

13   should neither hold up all California cases or place Mr. Chavez’s case on its own track. In light of

14   these considerations and the fact that Mr. Chavez has failed to prove up his case, the Court must enter

15   summary judgment in Monsanto’s favor.

16                                               CONCLUSION

17          For the reasons stated above, the Court should grant Monsanto’s motion for summary

18   judgment and enter judgment in Monsanto’s favor.

19
20

21

22

23

24

25

26
27

28

                                                       -7-
                               MONSANTO’S MOTION FOR SUMMARY JUDGMENT
                                           3:18-CV-04855-VC
       Case 3:16-md-02741-VC Document 7877 Filed 11/20/19 Page 10 of 11



 1   DATED: November 20, 2019            Respectfully submitted,

 2                                       /s/ Brian L. Stekloff___________

 3                                       Brian L. Stekloff (pro hac vice)
                                         (bstekloff@wilkinsonwalsh.com)
 4                                       Rakesh Kilaru (pro hac vice)
                                         (rkilaru@wilkinsonwalsh.com)
 5                                       WILKINSON WALSH + ESKOVITZ LLP
                                         2001 M St. NW, 10th Floor
 6                                       Washington, DC 20036
                                         Tel: 202-847-4030
 7                                       Fax: 202-847-4005
 8                                       Pamela Yates (CA Bar No. 137440)
                                         (Pamela.Yates@arnoldporter.com)
 9
                                         ARNOLD & PORTER KAYE SCHOLER
10                                       777 South Figueroa St., 44th Floor
                                         Los Angeles, CA 90017
11                                       Tel: 213-243-4178
                                         Fax: 213-243-4199
12

13                                       Eric G. Lasker (pro hac vice)
                                         (elasker@hollingsworthllp.com)
14                                       HOLLINGSWORTH LLP
                                         1350 I St. NW
15                                       Washington, DC 20005
                                         Tel: 202-898-5843
16                                       Fax: 202-682-1639
17
                                         Michael X. Imbroscio (pro hac vice)
18                                       (mimbroscio@cov.com)
                                         COVINGTON & BURLING LLP
19                                       One City Center
                                         850 10th St. NW
20                                       Washington, DC 20001
21                                       Tel: 202-662-6000

22                                       Attorneys for Defendant
                                         MONSANTO COMPANY
23

24

25

26
27

28

                                         -8-
                        MONSANTO’S MOTION FOR SUMMARY JUDGMENT
                                    3:18-CV-04855-VC
         Case 3:16-md-02741-VC Document 7877 Filed 11/20/19 Page 11 of 11



 1                                   CERTIFICATE OF SERVICE

 2          I HEREBY CERTIFY that on this 20th day of November, 2019, a copy of the foregoing was

 3   filed with the Clerk of the Court through the CM/ECF system which sent notice of the filing to all

 4   appearing parties of record.

 5                                              /s/ Brian L. Stekloff

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                    -9-
                              MONSANTO’S MOTION FOR SUMMARY JUDGMENT
                                          3:18-CV-04855-VC
